DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on August 4, 2022. Claims 59, 70, 71, and 78 have been amended. 
Upon entry of the amendments, claims 59-78 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed August 4, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response, filed August 4, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
6.	Claim 101 Rejections: Applicants amended the computer-readable media indicating as a non-transitory storage media. The previous claim rejection directed to non-statutory matter is withdrawn.
Allowable Subject Matter
7.	Claims 59-78 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Banga et al. (US 8,041,761) and Felsher et al. (US 2013/0159021) are generally directed to various aspects of the method for enabling gradual transitioning of a server, such as a filer, to a new security domain and/or IP address scheme, wherein a single physical platform may comprise multiple logical servers, such as virtual filers (vfilers), that simultaneously participate in different security domains and IP address schemes, and each logical server is allocated its own set of storage resources, such as volumes and qtrees, and network resources, such as network addresses, and additionally, a common set of storage resources may store a data set that is accessible to logical servers that participate in the different security domains and/or IP address schemes; controlling access to records stored within databases, each record having associated access rules, a location identifier, and a content identifier maintained in a centralized index. 
However, in consideration of the amendment with arguments/remarks filed on August 4, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6selecting a physical host of the program execution service to use for execution of the virtual machine;” and “managing, based at least in part on the set of access policies, incoming and outgoing communications for the virtual machine executing on the physical host, wherein said managing provides the network isolation” as specified in claim 59.
Similar limitations are included in claims 71 and 78.
Dependent claims 60-70 and 72-77 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473